Citation Nr: 1003988	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a myxopapillary ependymoma of the nerve root L4-
5, status post laminectomy and incomplete resection.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, the Veteran's mother, and the Veteran's brother


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from April 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, granted 
service connection for an ependymoma of the nerve root post 
L4-5 laminectomy with an initial 10 percent evaluation, 
granted service connection for radiculopathy of the bilateral 
lower extremities with initial 10 percent evaluations, and 
denied entitlement to a rating based on individual 
unemployability.  Additionally, the April 2007 rating 
decision granted a temporary 100 percent evaluation for the 
period between August 16, 2006, and September 30, 2006, for 
the Veteran's ependymoma based on surgical treatment 
necessitating convalescence.

The Veteran requested a travel board hearing in conjunction 
with his appeal.  In November 2009, a travel board hearing 
was held at the Milwaukee RO.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

At the November 2009 hearing, the Veteran submitted evidence 
not previously considered by the RO.  The Veteran submitted a 
written statement at that time waiving RO consideration of 
the evidence, and the Board may proceed to the merits of the 
Veteran's claims.

While the file contains evidence sufficient to evaluate 
disability due to the Veteran's myxopapillary ependymoma and 
radiculopathy, the Board notes that the Veteran also has a 
surgical scar related to his back surgery that has not yet 
been properly examined.  

Issues involving entitlement to a separate compensable 
evaluation for a scar, secondary to the laminectomy procedure 
for the Veteran's myxopapillary ependymoma, and entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a growth near the spinal 
cord in July 2006.  In August 2006, he had surgery on his 
spine to remove the growth, which was determined to be a 
benign myxopapillary ependymoma.  The surgery did not 
accomplish full resection of the ependymoma.  A March 2007 
MRI showed no recurrence of the tumor, but later findings, 
including a December 2008 MRI, showed a small but 
"enhancing" recurrence.  Although various doctors have 
indicated, based on studies of other individuals, that it is 
possible for this type of tumor to have "malignant 
characteristics," all testing has shown this Veteran's 
tumor, at the current time, to be benign.

2.  The Veteran has some pain with movement of the 
lumbosacral spine.  He has forward flexion of the lumbosacral 
spine to 70 degrees, extension to 10 degrees, lateral flexion 
to 20 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  He has a normal gait.  

3.  The Veteran has some tingling in his legs with pain, and 
diminished sensory perception below the knees bilaterally.  
The Veteran has to lie in particular positions in order to 
sleep, and has difficulty, including pain, with activities 
such as walking up hills and descending stairs.  His gait is 
normal.  The Veteran does not have moderate incomplete 
paralysis of the lower extremities.  


CONCLUSIONS OF LAW

1.  The Veteran's benign myxopapillary ependymoma and 
residual disability involving the spine is properly rated 
with a combined 70 percent rating.  A 60 percent rating is in 
order for the benign myxopapillary ependymoma.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8022 (2009).  A rating no greater 
than 10 percent is in order for residual back disability, 
status post L4-5 laminectomy.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5241 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Under the applicable 
laws and regulations, VA must review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, with regard to the issues of increased initial 
evaluations, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in regard to those matters has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  The RO has 
obtained the Veteran's service treatment records (STRs).  The 
Veteran submitted private treatment records, including 
relevant MRI results and the report from his laminectomy 
procedure, statements from friends and family members, and 
evidence in the form of studies of myxopapillary ependymoma.  
The Veteran was provided an opportunity to set forth his 
contentions during a hearing before the undersigned Veterans 
Law Judge in November 2009.  The appellant was afforded a VA 
medical examination in March 2007, and a medical opinion was 
obtained on his behalf in June 2007.  Significantly, neither 
the appellant, nor his representative, has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evidence

The Veteran was seen in July 2006 by Dr. W.M. with complaints 
of back pain which caused numbness in his legs.  At the 
examination, the Veteran did not have palpable tenderness of 
the back.  There was mild midline lumbar discomfort.  He had 
5/5 strength in the lower extremities, with normal sensory 
testing in the legs.  He was not experiencing a flare-up at 
the time of the examination.  Based on the examination, the 
physician ordered an MRI.  

The Veteran was seen again by Dr. W.M. in August 2006.  The 
Veteran indicated that he had some numbness of the right 
foot.  He had been given an MRI in late July 2006.  The MRI 
had shown an intradural lesion at L4-5 that was filling the 
central canal and displacing the nerve root peripheral to the 
mass.  The physician provided a differential diagnosis at 
that time including schwannoma, meningioma, ependymoma, and 
metastases.  The examiner believed that the lesion on the 
Veteran's spinal cord was the cause of his symptoms.  

The Veteran had surgery to remove the lesion on his spinal 
cord in August 2006.  The surgery included a laminectomy at 
L4-5.  A dominant tumor mass was removed from the nerve 
roots, and small pieces of tumor were also dissected free.  

A biopsy of the Veteran's tumor was performed in August 2006.  
Dr. J.A.R. determined that the tumor was a myxopapillary 
ependymoma, which was considered a "I" under the World 
Health Organization (WHO) malignancy grading scales for 
tumors.  No anaplastic features were identified for the 
tumor.  

A September 2006 report indicated that the Veteran was making 
"excellent postoperative recovery."  He presented with a 
"very stiff" back, but was otherwise well.  He denied leg 
symptoms.  The Veteran was a full time student without 
restrictions.

The Veteran was provided another MRI in March 2007.  At that 
time, there was no evidence of residual or recurrent tumor.  
The MRI noted postoperative changes at L4-5, including mild 
enhancement of soft tissue within the surgical site.  

Also in March 2007, the Veteran was provided a VA 
examination.  The Veteran said that he continued to have low 
back pain, although it had improved since the surgery.  On a 
scale of one to ten, the Veteran rated his pain as a three.  
His low back problems had necessitated that he transfer 
schools.  The Veteran had a 3.5 inch vertical midline scar 
that was redder than the surrounding skin.  The Veteran's 
back had minimal tenderness.  He had forward flexion of the 
lumbosacral spine to 70 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 25 
degrees bilaterally.  He had pain at the extremes of his 
range of motion.  Upon repetition, the Veteran had fair to 
good strength, and there was no evidence of additional 
limitation, spasm, or incoordination.  With regard to his 
legs, the Veteran informed the examiner that toward the end 
of his tour of duty, his legs began to have an intermittent 
tingling sensation, and at times felt heavy.  The Veteran 
indicated that currently he had dullness of the legs below 
the knees.  He did not need an assisting device for 
ambulation.  In November 2006, he had lost his footing on a 
set of stairs and fell.  Neurological examination of the 
lower extremities showed diminished sensory perception by 
monofilament testing below the knees.  The Veteran had a 
normal gait.  

In June 2007, the Veteran's claims file was sent to VA Dr. 
P.M. for an opinion as to whether the tumor was malignant.  
The examiner noted that the pathology of the tumor revealed a 
WHO Grade I myxopapillary ependymoma with no anaplastic 
features.  The examiner noted that medical literature "shows 
that the risk of recurrence with myxopapillary and 
subependymoma is low and the prognosis is generally excellent 
for patients with these low grade tumors."  The examiner 
determined that, considering the pathology, the Veteran's 
tumor was benign, and not malignant.  The examiner noted that 
the tumor's reappearance could block spinal fluid or press 
into the central nervous system tissue.  

Dr. W.M., one of the Veteran's treating physicians, submitted 
a statement in support of the Veteran in July 2007.  He 
stated that the Veteran's laminectomy in August 2006 included 
the "resection of a malignant intradural mass."  According 
to Dr. W.M., "[t]he tumor mass was adherent to the nerve 
roots and was incompletely resected."  He noted a strong 
likelihood of recurrence.  Dr. W.M. stated that since the 
operation, the Veteran had intermittent low back pain and 
numbness and tingling in both lower extremities.  

Dr. J.A.R., the pathologist who analyzed the Veteran's tumor, 
provided a statement in July 2007 in support of the Veteran.  
Dr. J.A.R. explained that "[p]rimary tumors of the central 
nervous system (CNS) demonstrate a spectrum of biological 
behaviors, as indeed do tumors occurring in tissues outside 
the CNS.  The CNS can, however, be considered a special case, 
as it is anatomically and biologically segregated from the 
remainder of the body.  As a result, the terms 'benign' and 
'malignant' have less clearly defined meanings in the case of 
primary CNS tumors than they do for tumors occurring outside 
the CNS."  He stated that "[t]umors with the morphology of 
[the Veteran's] tumor, myxopapillary ependymoma, while 
classified in the least malignant WHO grade, have been 
documented locally to recur and metastasize, behavior 
considered indicative of malignant behavior."  

A December 2008 MRI showed that along the cauda equina nerve 
sheath, there was a "tiny residual tumor" measuring 5mm by 
2mm.  An interpretation of that MRI by Dr. S.R. included the 
description of a "faintly enhancing nodule."  Dr. S.R. also 
examined the Veteran, indicating that his sensory perception 
was within normal limits for pin, light touch, pressure, 
joint position, and perianal testing.  The Veteran's gait was 
within normal limits.  The Veteran had "3/4" normal spinal 
flexion with some back pain.  

In November 2009, Dr. A.A. and W.M., the Veteran's treating 
physicians, submitted statements indicating that the August 
2006 surgery had not been completely successful in the 
attempt to remove the tumor, secondary to adherence of the 
mass to the nerve root.  Each doctor stated that, "[w]hile 
myxopapillary ependymoma is a slow growing, grade I tumor[,] 
there have been case reports of 'malignant' behavior with 
dissemination of the myxopapillary ependymoma along the 
craniospinal axis after surgical resection."  

The Veteran, his mother, and his brother testified at a 
November 2009 hearing before the undersigned.  The Veteran 
testified that his current treatment for the tumor included 
an annual MRI.  There was the possibility that with his next 
consult he may have to begin chemotherapy or radiation 
treatment.  The Veteran said he was a fulltime student.  He 
had some difficulty sleeping because of pain, and pain with 
standing, sitting, walking, climbing hills, and descending 
stairs.  The Veteran's mother, a nurse practitioner, 
testified that the tumor was originally one centimeter, and 
was intradural, meaning that the spinal cord was encased.  
The resection was subtotal, but there was no residual 
identifiable until the December 2008 MRI.  Regarding the 
malignancy of the tumor, the Veteran's mother testified that, 
"everything in medicine is not black and white, and you will 
see different behaviors under different scenarios, and so 
it's malignant in the sense that if you have a brain tumor 
and it's [a] meningioma, that is not classified as malignant 
by the WHO but if the thing keeps coming back or keeps 
getting bigger, it's malignant for that person because you 
can't function in an enclosed space because it's taking up 
vital space for an organ."  The Veteran testified that his 
back pain had "minorly increased."  He had difficulty 
sitting for long periods of time.  He said he could walk 
well, but that he had learned to ignore pain from being in 
the military.  The Veteran said he had not worked since his 
military discharge.  The Veteran's brother said that the 
Veteran was unable to do as many physical activities as he 
used to.  They do not play golf together as often.  He also 
said that the Veteran would underestimate the amount of pain 
he was in.

The Veteran submitted reports and case studies at his 
hearing.  One report, Long-Term Outcomes for Myxopapillary 
Ependymoma of the Cauda Equina, suggested that long term 
outcomes are usually dependent on the success of the initial 
surgery.  The report noted that "[a]lthough this tumor is 
histologically benign, [cerebrospinal fluid] dissemination 
can occur once tumor capsule is violated.  

A case study, Myxopapillary ependymoma of the lumbosacral 
spine with metastasis to both cerebellopontine angles: report 
of a rare case, concerned a 13-year-old who had a malignant 
myxopapillary ependymoma.  The study noted that these types 
of tumors of the cauda equina "are generally regarded as 
relatively benign, slow-growing low-grade tumours . . . with 
predilection to middle-aged individuals."  The authors of 
the study explained that malignant versions of this type of 
tumor were very rare, and believed that the patient that was 
the subject of the case study was only the tenth case of 
metastasizing myxopapillary ependymoma.

A second case study, Intracranial retrograde dissemination in 
filum terminale myxopapillary ependymomas, addressed the case 
of a 23-year-old man diagnosed with a dissemination of a 
myxopapillary ependymoma to the cranium.  The report noted 
that "[m]yxopapillary ependymomas . . . are considered 
benign tumors (WHO grade I) of the central nervous 
system . . . ."  The report acknowledged that aggressive 
courses of this type of tumor had occasionally been 
described.  

An article from the journal Histopatholgy, regarding 
metastasizing myxopapillary ependymomas indicated that some 
myxopapillary ependymomas can become malignant.  The report 
noted that there were "case reports with dissemination of 
the myxopapillary ependymoma along the craniospinal axis," 
and that "[t]his 'malignant' behaviour was described in 
three out of 66 cases reported" by a particular study.  
Further, of those cases with "'malignant' behavior," 
"[n]one of the cases described . . . showed any evidence of 
anaplasia or malignant features histologically," but that 
the "malignant" behavior began after surgical resection.

The Veteran also submitted three other case reports of 
metastatic myxopapillary ependymomas.

The Veteran's Spine: Myxopapillary Ependymoma of the Nerve 
Root L4-5, 
Status Post Laminectomy and Incomplete Resection

The Veteran's back condition has been rated under Diagnostic 
Code 5241, which addresses spinal fusions, based solely on 
his limitation of function.  As of yet, the Veteran has not 
been rated on the basis of the tumor itself.  The Board will 
consider all potentially-applicable rating codes.

The Tumor of the Spine

Tumors growing on or around the spine are rated either as 
malignant (Diagnostic Code 8021, which provides a 100 percent 
evaluation), or benign (Diagnostic Code 5022, which provides 
a 60 percent evaluation).  As discussed further below, the 
Board finds that the Veteran's tumor must be considered 
benign for rating purposes.  Based on the evidence before the 
Board, the Veteran's tumor cannot be considered malignant.  
The strongest evidence that the tumor is benign is the 
pathological report, which notes no anaplastic features.  The 
WHO grading system puts the tumor in its "least malignant" 
category, grade I, which is likewise its most benign 
category.  

The only examiner to specifically state that the tumor was 
"malignant" was Dr. W.M. in his July 2007 statement.  Dr. 
W.M. did not indicate why he felt the tumor was malignant, 
other than stating that there was a strong likelihood of 
recurrence.  He provided no sustainable support for the claim 
that the tumor was malignant.  

Dr. W.M. himself later provided support that the tumor is not 
actually malignant.  Both he and Dr. A.A. indicated that this 
type of tumor could display "malignant" behavior if there 
was dissemination.  Although there has been recurrence, there 
has not been dissemination of the tumor.

In contrast to the "malignant" statement by Dr. W.M., a VA 
examiner in June 2007 was very clear that the tumor was a 
benign, WHO grade I tumor.  The Board acknowledges that the 
examiner noted that the Veteran's condition could worsen if 
the tumor reappeared, which the tumor subsequently did; the 
examiner did not, however, state that such reappearance would 
signify malignancy.  

Also countering the unsupported opinion of Dr. W.M. is the 
July 2007 analysis by Dr. J.A.R., the pathologist who 
initially performed the biopsy of the Veteran's tumor.  Dr. 
J.A.R. said that tumors similar to the Veteran's "have been 
documented" to display malignant behavior.  He did not claim 
that the Veteran's tumor was in fact malignant.  

The Veteran's mother, a nurse practitioner, could not say 
that the tumor was malignant, only that there was the 
possibility that the tumor could act "malignant" in certain 
circumstances, such as if it were in an enclosed space and 
blocked necessary functions of the neurological system.  

The case studies and reports submitted by the Veteran further 
show how unusual it is for myxopapillary ependymomas to 
become malignant.

The weight of the evidence is clearly in favor of a finding 
that the tumor is, at this time, benign.  The Board finds 
that the Veteran must be rated under Diagnostic Code 8022, 
for benign growths of the spinal cord, which provides a 60 
percent evaluation.  The 60 percent rating is applicable from 
the date of the Veteran's claim, as his condition has 
fluctuated but has not drastically changed.  The Veteran was 
initially diagnosed with a tumor in July 2006, after 
complaining of back pain since his time in service.  Although 
he had an August 2006 resection of the tumor, and initial 
reports saw no evidence of the tumor remaining, subsequent 
evidence is clear that the tumor was not fully resected, and 
that it remained and continued to grow.  The tumor is present 
currently.  

The Board acknowledges that myxopapillary ependymomas are 
capable of becoming malignant, and that the Veteran's tumor 
could behave malignantly in the future.  Currently, however, 
the Veteran's tumor must be considered benign.  In the 
future, if the tumor metastasizes or is otherwise becomes 
malignant, a rating under the diagnostic code for malignant 
tumors of the spine may be appropriate.  Thus, at this time, 
the Board is unable to rate the Veteran under Diagnostic Code 
8021 for a malignant tumor.  In short a 60 percent rating, 
and no higher, is warranted for myxopapillary ependymomas, 
currently in a benign state.

This change in evaluation for the Veteran's benign tumor does 
not affect the post-surgical temporary total evaluation, 
which was in effect for the period from August 16, 2006 to 
September 30, 2006.  

Orthopedic Effects

In addition to the 60 percent rating assigned for the benign 
tumor, orthopedic disability status post laminectomy and 
incomplete resection should receive a separate rating.  To 
date, this disability has been rated at 10 percent for the 
limitation of motion caused by the tumor and the associated 
laminectomy.  The Board finds that the 10 percent evaluation 
is the appropriate evaluation, and that it should continue 
separate from the Veteran's 60 percent evaluation under 
Diagnostic Code 8022, as it addresses a different 
manifestation of the Veteran's disability.  See 38 C.F.R. 
§ 4.14.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

As discussed above, the Veteran has some pain with movement 
of the lumbosacral spine.  He has forward flexion of the 
lumbosacral spine to 70 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 25 
degrees bilaterally.  His gait is normal.  

The Board finds the Veteran's disability does not warrant an 
increased evaluation.  The Veteran meets the criteria for a 
10 percent evaluation, as he has a combined range of motion 
of 170 degrees.  For an evaluation of 20 percent, the Veteran 
would have to show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The Veteran's forward flexion is greater than 60 
degrees, and his combined range of thoracolumbar motion is 
greater than 120 degrees.  Also, his gait is normal, and 
there is no evidence of muscle spasm or guarding significant 
enough to affect his gait or spinal contour.  Entitlement to 
an evaluation in excess of 10 percent is not warranted.  

Radiculopathy

The Veteran is currently assigned two 10 percent evaluations 
for his radiculopathy of the bilateral lower extremities.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, in which the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  The same criteria from 
Diagnostic Code 8250 apply to Diagnostic Codes 8260 and 8270.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The evidence is clear that the Veteran has no more than mild 
incomplete paralysis in his lower extremities.  Most notably, 
the Veteran said in his November 2009 hearing that he 
generally could walk well.  At times during the period on 
appeal, the Veteran has completely denied symptomatology, 
while on other occasions, has indicated numbness and some 
difficulty with activities such as stairs and hills.  One 
time he lost his footing on the stairs and fell.  The Veteran 
has never needed an assisting device for ambulation.

During various examinations throughout his appeal, the 
Veteran has noted some numbness of the lower extremities.  
All objective testing of the Veteran's lower extremities has 
shown either normal sensory perception, or, on one occasion, 
some "diminished" perception below the knees.  The Veteran 
has consistently been noted to have a normal gait.  

There is no evidence of moderate or severe incomplete 
paralysis of the lower extremities.  Without evidence of at 
least moderate incomplete paralysis of the lower extremities, 
evaluations in excess of 10 percent for radiculopathy of the 
lower extremities are not warranted.

Consideration of Staged Ratings

The Board has considered whether staged ratings would be 
appropriate; however, the Board finds that the Veteran has 
demonstrated continuity of symptomatology at relatively the 
same level of severity since his the grant of service 
connection, effective January 16, 2006.  The one exception to 
this is the Veteran's period of convalescence following 
spinal surgery in between August 16, 2006, and September 30, 
2006, during which time the Veteran has already been provided 
a 100 percent evaluation.  Evidence from throughout his 
treatment showed that the Veteran's radiculopathy and 
limitation of motion has generally remained the consistent.  
Likewise, the Veteran's tumor, for which he is receiving the 
maximum possible rating, has never been malignant such that a 
higher evaluation would be appropriate.  Outside of the 
Veteran's period of convalescence following August 2006 
surgery, there has not been a change in symptomatology such 
that staged ratings would be appropriate.  See Fenderson, 
12 Vet. App. at 126-127.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's disabilities.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected disabilities have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disabilities have not required frequent periods of 
hospitalization.  In fact, the Veteran has gone long periods 
without any medical treatment for either his back or his 
radiculopathy.  The Veteran is not employed, but he is a full 
time student.  The Veteran can complete all routine 
activities of daily living as required.  Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected disabilities.




ORDER

Disability due to the Veteran's myxopapillary ependymoma, and 
residuals, is properly rated with a 60 percent evaluation for 
the benign tumor and an evaluation of no more than 10 percent 
for back disability, status post L4-5 laminectomy.  The claim 
for increase is granted to this extent, and no higher, 
subject to the laws and regulations governing payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity is denied.


REMAND

Scar

At the time of the Veteran's March 2007 examination, the 
examiner noted that the Veteran had a "3.5 inch vertical 
midline lumbar surgical scar that is redder than the 
surrounding skin.  There is minimal tenderness."

This examination is inadequate for rating purposes.  As the 
examiner was in the midst of describing the entire back 
disability, it is unclear as to whether he meant that the 
Veteran's back was tender, or that the scar was tender.  
Further, he did not address other possible characteristics of 
the scar, including whether it is superficial or deep, 
unstable, or painful.  

The Veteran's scar is secondary to the laminectomy performed 
due to his myxopapillary ependymoma, and a compensable 
evaluation may be warranted.  In order to fully address all 
aspects of the Veteran's disability due to the myxopapillary 
ependymoma, a full examination must be performed.  

TDIU

Until the issue of entitlement to a compensable rating for a 
scar is addressed, the appeal for entitlement to TDIU cannot 
be resolved.  The claims are inextricably intertwined.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The RO should complete the necessary development and 
adjudicate the issue of entitlement to a compensable rating 
for a scar prior to addressing the appeal regarding 
entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for his scars.  The claims 
folder must be made available to and 
reviewed by the examiner; the examiner 
should note in his or her report that the 
claims folder was reviewed.  

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (Diagnostic Codes 7801-
7805).  The physician should describe the 
manifestations of the Veteran's scar, 
including but not limited to the size of 
the scar or the size of the affected area 
(in square inches or centimeters).  The 
examiner must note whether the residual 
scarring is deep (i.e., associated with 
soft tissue damage) or superficial, and 
whether there is any tenderness on 
examination.  The examiner should indicate 
whether the scar is unstable.  

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


